UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 10, 2012 TEXAS INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-4887 75-0832210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1341 West Mockingbird Lane Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(972) 647 6700 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of shareholders of Texas Industries, Inc. (the “Company”) held on October 10, 2012, the directors named below were elected to a term of office that expires at the annual meeting of shareholders in 2013, and the other proposals listed below were approved.The final vote report is as follows: Proposal For Against Abstain Broker Non- Votes 1. Election of Directors John D. Baker II 27,248 12,249 Mel G. Brekhus 82,268 37,083 Eugenio Clariond 109,354 13,178 Sam Coats 60,848 12,052 Sean P. Foley 25,590 28,128 Bernard Lanigan, Jr. 31,973 28,028 Thomas R. Ransdell 82,052 11,504 Robert D. Rogers 27,404 27,076 Thomas L. Ryan 75,971 37,583 Ronald G. Steinhart 68,992 13,062 Dorothy C. Weaver 84,132 27,376 2. Selection of independent auditors 74,412 12,147 -0- 3. Approval of Executive Compensation 383,343 4. Approval of 2004 Omnibus Equity Compensation Plan, as amended and restated 5. Approval of Management Deferred Compensation Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Texas Industries, Inc. By: /s/ Frederick G. Anderson Frederick G. Anderson Vice President-General Counsel and Secretary Date: October 12, 2012
